Title: From Thomas Jefferson to Jacob Abbot Cummings, 17 January 1825
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Messrs Cummings Hilliard & co.
Monticello
Jan. 17. 25.
I wrote to you three days ago, inclosing the catalogues for our schools of Antt & modern languages and antient & modern history. but it did not occur to me then that I might go somewhat further towards enabling you to begin to prepare a supply for us. the Professor of Law is not yet in place; and altho’ I cannot give you a full catalogue of what his school will call for, I can give a part which I know will be wanting. and as one of these books, the most essential and most immediately necessary is not to be had as yet in our book stores, and will require therefore to be imported from England, I think it adviseble to lose no time in giving you notice of it. this is Thomas’s edition of Coke Littleton published not long since in London. it is the first book which will be put into the hands of our law Students, and will in fact be the elementary book of the school. it is in 3. large vols 8vo and costs 4. guineas in London in boards; consequently an expensive book, yet indispensable. besides these the 2d 3d & 4th of Coke’s institutes, Bacon’s abridgment, Blackstone’s commentaries (not Tucker’s edition) Wooddeson’s lectures, all the tracts of Chief Baron Gilbert, the Abridgment of Cases in equity in 2. v. folio (I do not know that they have been republished in 8vo) and Law-dictionaries, some at large, others abridged, will be wanting. but all these you can probably command in the country as called for, and it is only on account of the Coke Littleton that I now write.I saw some years ago, announced in an English paper, a translation of Bracton, by a gentleman of the inner temple; but I have never seen the book itself, nor any mention of it in any catalogue; and therefore I am not certain of it’s existence. if it does exist, a copy or two would be desirable; one of which I should be glad to take myself. Accept my friendly salutationsTh: Jefferson